DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Amendments and Remarks filed on 9-2-2021. As directed, claims 1, 3-5, and 7 have been amended, claims 13-19 were previously withdrawn, no claims have been cancelled, and claims 21-26 are newly added. Thus, claims 1-12 and 20-26 are pending in the present application.

Response to Amendment
Applicant has amended claims 3-5 and 7-8 to address indefiniteness in these claims. The previously held rejections under 35 USC 112(b) are hereby withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims 1-12 and 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the oxygen claimed to be part of the carbon layer in dependent claims 5, and 24-25. While it is understood that the oxygen is a residual, incidental element. The phrase “consisting of” in claim 1 excludes the presence of anything other than carbon and hydrogen in the carbon layer per MPEP 2111.03 II. Therefore, the existence of oxygen in the carbon layer, as admitted by Applicant in dependent claims 5 and 24-25, renders the carbon layer as recited in claim 1 incomplete, and further renders the claim indefinite. Applicant can overcome this rejection by including the limitations of dependent claim 5 into independent form.
Claims 2-12 and 21-26 are rejected by virtue of their dependence on claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 24-25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Adding the limitation throughout dependent claims 5 and 24-25 that the carbon layer further includes oxygen fails to further limit the subject matter of claim 1. As written, the carbon layer excludes anything other than carbon and hydrogen due to the transitional phrase “consisting of” and interpreting this phrase relative to MPEP 2111.03 II.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 9-12, and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stevenson (US 2013/0019863).
Regarding claim 1, Stevenson discloses a dispenser device (10) for dispensing a medicament, the device comprising at least one component having a coating that comes into contact with the medicament during storage or use of the device on at least one surface thereof (abstract, lines 1-4 and paragraphs 6-8; Fig. 1), the coating comprising a cross-linked non-
Regarding claim 2, Stevenson discloses the dispenser device according to claim 1, as discussed above.
Stevenson further discloses that the carbon layer comprises 10 At% hydrogen or less (paragraphs 16-18: the plasma deposited coating can be made up of a hydrocarbon, and hydrocarbons including alkenes, alkynes, and cyclic hydrocarbons which are unsaturated, and thus have a lower At% of hydrogen can be used).
Regarding claim 4, Stevenson discloses the dispenser device according to claim 1, as discussed above.
Stevenson further discloses that the carbon layer has a thickness of between 5 nm and 150 nm (paragraph 19: 15-125 nm lies within the claimed range and therefore anticipates it per MPEP 2131.03).
Regarding claim 5, Stevenson discloses the dispenser device according to claim 1, as discussed above.
Stevenson further discloses that the carbon layer comprises less than about 3 At% oxygen as measured by XPS (paragraph 14: the coating contains less than 2 At% of oxygen).
Regarding claim 9, Stevenson discloses the dispenser device according to claim 1, as discussed above.

Regarding claim 10, Stevenson discloses the dispenser device according to claim 1, as discussed above.
Stevenson further discloses that the at least one component is a metallic component (paragraph 40, lines 1-10; paragraph 45, lines 1-6).
Regarding claim 11, Stevenson discloses the dispenser device according to claim 1, as discussed above.
Stevenson further discloses that the at least one component is a can body (50), in which the interior surface of the can body (50) has said coating (paragraph 40, lines 1-10; paragraph 45, lines 1-6).
Regarding claim 12, Stevenson discloses the dispenser device according to claim 1, as discussed above.
Stevenson further discloses that the medicament is an inhalation medicament (paragraph 2, lines 1-5; Fig. 1).
Regarding claim 23, Stevenson discloses the dispenser device according to claim 1, as discussed above.
Stevenson further discloses that the carbon layer has a thickness of between 50 nm and 150 nm (paragraph 19: 15-125 nm lies within the claimed range and therefore anticipates it per MPEP 2131.03).
Regarding claim 24, Stevenson discloses the dispenser device according to claim 1, as discussed above.

Regarding claim 25, Stevenson discloses the dispenser device according to claim 1, as discussed above.
Stevenson further discloses that the carbon layer comprises less than about 1 At% oxygen as measured by XPS (paragraph 14: the coating contains less than 2 At% of oxygen which overlaps the claimed range with sufficient specificity; see MPEP 2131.03 II).
Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bromley-Davenport (WO 2008/146022).
Regarding claim 20, Bromley-Davenport (‘022) discloses a dispenser device (10) for dispensing a medicament (page 5, lines 23-24), the device (10) comprising at least one component having a coating on at least one surface thereof (page 1, line 26 through page 2, lines 1-5 describes various elastomeric seals that are used within the can body 16 to seal against the valve system, these elastomeric seals absorbing up to 10% of the dispensed medicament; page 2, lines 17-24 and page 4, lines 8-9 go on to explain that the elastomeric seals will be surface modified and coated to prevent medicament loss), the coating comprising a carbon base layer having an interface with the underlying surface of the component (page 2, lines 17-24 further indicate that the hydrocarbon moieties used as a precursor are fluorinated to achieve fluorocarbon moieties, and page 3, lines 14-17 describes how the fluorination process uses fluorine ions to react with, and thus modify, the surface of the seal and provide a coating interface for the polymeric coating discussed at page 4, lines 8-9) and a second layer which comes into contact with the medicament during storage or use of the device (page 4, lines 8-10 .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 3, and 21-22 is rejected under 35 U.S.C. 103 as being unpatentable over Stevenson (US 2013/0019863), as applied to claim 1 above, in view of Jackson (US 2004/0003828) and Nguyen (US 5,788,870).
Regarding claim 3, Stevenson discloses the dispenser device according to claim 1, as discussed above.
Stevenson fails to disclose that the crosslinking in the carbon layer is at least 80%.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power density of the applied plasma deposition process in order to encourage crosslinking in the coating.
Modified Stevenson fails to disclose a power density and applied pressure that would lead to 80% or more crosslinking.
However, Nguyen teaches a plasma deposition process employing a power density of .02-.05 W/cm2 (Col. 3, lines 25-26: this disclosed power density range overlaps that disclosed at Applicant’s page 11) and .13-.26 mbar (converted from 100-200 mTorr from Col. 3, lines 26-27 which lies inside the disclosed pressure range of .05-2 mbar of pressure at Applicant’s Specification page 11). Nguyen teaches that this process helps phase out impurities (Col. 3, lines 19-23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plasma deposition process disclosed by modified Stevenson to include the pressure and power densities taught by Nguyen to reduce surface impurities as discussed by Nguyen, and further to increase cross-linking in the carbon layer as indicated by Jackson.
Further, because the pressure and power density ranges of the prior art lie inside the disclosed ranges, employing these disclosed steps would reasonably result in crosslinking of at least 80% in now modified Stevenson.
Regarding claim 21, Stevenson discloses the dispenser device according to claim 1, as discussed above.
Stevenson fails to disclose that the crosslinking in the carbon layer is at least 90%.
However, Jackson teaches that low power density plasma deposition can be applied to clean top layers of a coating while allowing for cross-linking in underlying layers (see paragraph 59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power density of the applied plasma deposition process in order to encourage crosslinking in the coating.
Modified Stevenson fails to disclose a power density and applied pressure that would lead to 90% or more crosslinking.
However, Nguyen teaches a plasma deposition process employing a power density of .02-.05 W/cm2 (Col. 3, lines 25-26: this disclosed power density range overlaps that disclosed at Applicant’s page 11) and .13-.26 mbar (converted from 100-200 mTorr from Col. 3, lines 26-27 which lies inside the disclosed pressure range of .05-2 mbar of pressure at Applicant’s Specification page 11). Nguyen teaches that this process helps phase out impurities (Col. 3, lines 19-23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plasma deposition process disclosed by modified Stevenson to include the pressure and power densities taught by Nguyen to reduce surface impurities as discussed by Nguyen, and further to increase cross-linking in the carbon layer as indicated by Jackson.

Regarding claim 22, Stevenson discloses the dispenser device according to claim 1, as discussed above.
Stevenson fails to disclose that the crosslinking in the carbon layer is at least 95%.
However, Jackson teaches that low power density plasma deposition can be applied to clean top layers of a coating while allowing for cross-linking in underlying layers (see paragraph 59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power density of the applied plasma deposition process in order to encourage crosslinking in the coating.
Modified Stevenson fails to disclose a power density and applied pressure that would lead to 95% or more crosslinking.
However, Nguyen teaches a plasma deposition process employing a power density of .02-.05 W/cm2 (Col. 3, lines 25-26: this disclosed power density range overlaps that disclosed at Applicant’s page 11) and .13-.26 mbar (converted from 100-200 mTorr from Col. 3, lines 26-27 which lies inside the disclosed pressure range of .05-2 mbar of pressure at Applicant’s Specification page 11). Nguyen teaches that this process helps phase out impurities (Col. 3, lines 19-23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plasma deposition process disclosed by modified Stevenson to include the pressure and power densities taught by Nguyen to reduce 
Further, because the pressure and power density ranges of the prior art lie inside the disclosed ranges, employing these disclosed steps would reasonably result in crosslinking of at least 95% in now modified Stevenson.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson (US 2013/0019863), as applied to claim 1 above, in view of Ashurst (US 6,532,955).
Regarding claim 6, Stevenson discloses the dispenser device according to claim 1, as discussed above.
Stevenson fails to disclose that the coating comprises a second layer which comes into contact with the medicament during storage or use of the device.
However, Ashurst teaches a coating to be applied to an interior of a metered dose inhaler made of a fluorocarbon (abstract, lines 1-8 and Col. 1, lines 62-67) for the purpose of reducing adhesion or deposition of medicament on the interior walls of the dispenser (Col. 1, lines 62-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface of the dispenser device disclosed by Stevenson to include a second layer of fluorocarbon on top of the carbon layer in order to reduce adhesion or deposition of medicament on the interior walls of the dispenser.
Regarding claim 7, Stevenson in view of Ashurst disclose the dispenser device according to claim 6, as discussed above.
Modified Stevenson further discloses that the second layer (fluorocarbon polymer from Ashurst) is a polymer layer (abstract, lines 1-8 of Ashurst).
Claims 8 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson (US 2013/0019863) in view of Ashurst (US 6,532,955), as applied to claim 6 above, in further view of Komvopoulos (US 7,879,418).
Regarding claim 8, Stevenson in view of Ashurst disclose the dispenser device according to claim 6, as discussed above.
Modified Stevenson fails to disclose that the crosslinking in the second layer is at least 50%.
However, Komvopoulos teaches a method of plasma depositing a fluorocarbon wherein the crosslinking in the fluorocarbon layer is at least 50% (see Table 4, final column, of crosslink% which shows a 62% crosslinking in the fluorocarbon).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to plasma deposit the fluorocarbon layer of modified Stevenson as taught by Komvopoulos in order to achieve a greater crosslinking density in the fluorocarbon layer.
Regarding claim 26, Stevenson in view of Ashurst disclose the dispenser device according to claim 6, as discussed above.
Modified Stevenson fails to disclose that the crosslinking in the second layer is at least 55%.
However, Komvopoulos teaches a method of plasma depositing a fluorocarbon wherein the crosslinking in the fluorocarbon layer is at least 55% (see Table 4, final column, of crosslink% which shows a 62% crosslinking in the fluorocarbon).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to plasma deposit the fluorocarbon layer of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785